DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/21/2021 has been entered. Claims 1-20 remain pending in the application and rejected. Applicant’s amendments to claims have overcome the 101 rejection previously set forth in the Non-Final Office Action mailed on 10/22/2020.

Response to Arguments
Applicant’s arguments on pages 6-7 with respect to claims 1-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Bernat (US PGPub 2018/0150343).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernat (US PGPub 2018/0150343).

Regarding claims 1, 18 and 20, Bernat teaches an apparatus (Bernat, see abstract, The resource manager server includes communication circuit to receive resource data from a set of disaggregated resources that indicates reliability of each disaggregated resource of the set of disaggregated resources and a node request to compose a managed node) comprising:
circuitry to:
determine latencies associated with subsystems of a disaggregated system, the subsystems located remote to the circuitry, the subsystems to include at least one accelerator device, compute device, and memory device (Bernat, see paragraphs 0025 and 0081, in block 1644, the resource manager server 1202 may detect a hardware failure of one or more of the disaggregated resources of the managed node (e.g., from telemetry data reported by the corresponding resource). in block 1646, the resource manager server 1202 may detect a failure caused by a power outage of power supply of a power domain connected to one or more of the disaggregated resources of the managed node (e.g., due to a lack of telemetry data from any resources located in the power domain, from telemetry data reported by the power source associated with the power domain, etc.). Physical resources 106 may include resources of multiple types, such as—for example—processors, co-processors, accelerators, field programmable gate arrays (FPGAs), memory, and storage); and
determine, as a function of the determined latencies, a time period in which a configuration change to at least one of the subsystems for which the subsystems of the disaggregated system are to reach a consistent state (Bernat, see paragraphs 0078 and 0082, If the resource manager server 1202 detects a resource failure in block 1648, the method 1600 loops back to block 1630 to modify the managed node to satisfy the requested node parameters. the resource manager server 1202 may determine, from the node parameters, a level of resiliency of a requested managed node. The requested level of resiliency may indicate a target ability (e.g., a recovery time) to provide and maintain an acceptable level of service (e.g., a maximum latency, a minimum throughput, etc.) in the face of faults and challenges to normal operation).

Regarding claim 2, Bernat teaches wherein the circuitry is further to apply the configuration change to the at least one of the subsystems (Bernat, see paragraph 0050, the resource manager server 1202 may monitor the resources of the managed node for a failure (e.g., a hardware failure and/or power outage), and, in response to a detection of a failure, recover from the failure by modifying the allocation of resources in the data center to managed node such that the modified managed node continues to satisfy the requested node parameters).

Regarding claim 3, Bernat teaches wherein the circuitry is further to suspend operations of the subsystems of the disaggregated system for the determined time period (Bernat, see paragraph 0078, The requested level of resiliency may indicate a 

Regarding claims 4 and 19, Bernat teaches wherein the circuitry is further to apply a change to one or more of the subsystems to decrease a latency of the one or more of the subsystems (Bernat, see paragraph 0050, the resource manager server 1202 may monitor the resources of the managed node for a failure (e.g., a hardware failure and/or power outage), and, in response to a detection of a failure, recover from the failure by modifying the allocation of resources in the data center to managed node such that the modified managed node continues to satisfy the requested node parameters).

Regarding claim 5, Bernat teaches wherein the circuitry is further to:
determine whether rules for storage related network traffic can be prioritized over other types of network traffic (Bernat, see paragraph 0082, If the resource manager server 1202 detects a resource failure in block 1648, the method 1600 loops back to block 1630 to modify the managed node to satisfy the requested node parameters); and
prioritize, in response to a determination that rules for storage related network traffic can be prioritized over other types of network traffic, the rules for storage related network traffic (Bernat, see paragraph 0082, In some embodiments, the resource manager server 1202 may reevaluate the reliability of the disaggregated resources of 

Regarding claim 6, Bernat teaches wherein the circuitry is further to determine memory configuration changes to decrease latency in the at least one accelerator device (Bernat, see paragraph 0049, In use, the resource manager server 1202 receives resource data (e.g., data indicative of reliability, availability, and resiliency of a disaggregated resource) from each of the disaggregated resources (e.g., the storage devices 1220, the memory devices 1230, and/or the other resources 1240, such as accelerator devices) that are communicatively coupled to the resource manager server 1202).

Regarding claim 7, Bernat teaches comprising the at least one accelerator device to include a field programming gate array (FPGA) and a network interface controller, wherein the circuitry is further to enable the network interface controller and the FPGA to share memory (Bernat, see paragraph 0060, The CPU 1412 may be embodied as any type of processor capable of performing the functions described herein. For example, the CPU 1412 may be embodied as a single or multi-core processor(s), digital signal processor, microcontroller, or other processor or processing/controlling circuit. In some embodiments, the CPU 1412 may be embodied as, include, or be coupled to a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), reconfigurable hardware or hardware circuitry, or other specialized hardware to facilitate performance of the functions described herein).

Regarding claim 8, Bernat teaches the at least one compute device comprises a host compute device, wherein the circuitry is further to enable parallel processing of reconfiguration operations in the host compute device (Bernat, see paragraph 0060, The CPU 1412 may be embodied as any type of processor capable of performing the functions described herein. For example, the CPU 1412 may be embodied as a single or multi-core processor(s), digital signal processor, microcontroller, or other processor or processing/controlling circuit. In some embodiments, the CPU 1412 may be embodied as, include, or be coupled to a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), reconfigurable hardware or hardware circuitry, or other specialized hardware to facilitate performance of the functions described herein).

Regarding claim 9, Bernat teaches comprising the subsystems to also include at least one data storage device, wherein the circuitry is further to determine changes in cache utilization, non-uniform memory access, or quality of service management in the at least one data storage device to decrease the latency of operations performed by the at least one data storage device (Bernat, see paragraph 0078, In block 1616, the resource manager server 1202 determines requested node parameters based on the received managed node request (e.g., by parsing the node parameters included in the request from the compute sled 1204). For example, in some embodiments, the resource manager server 1202 determines compute requirements (e.g., a number of floating point operations per second, a number of instructions executed per second, etc.)).

Regarding claim 10, Bernat teaches the at least one compute device comprises a host compute device, wherein to determine latencies associated with subsystems of the disaggregated system comprises to determine a latency between a master controller of the disaggregated system and the host compute device (Bernat, see paragraph 0063, The illustrative communication circuitry 1430 includes a network interface controller (NIC) 1432, which may also be referred to as a host fabric interface (HFI). The NIC 1432 may be embodied as one or more add-in-boards, daughtercards, network interface cards, controller chips, chipsets, or other devices that may be used by the compute sled 1204 to connect with another compute device (e.g., the client device 1214 and/or the disaggregated resources)).

Regarding claim 11, Bernat teaches wherein to determine latencies associated with subsystems of the disaggregated system comprises to determine a processing time for the host compute device to send a packet responsive to receipt of a packet (Bernat, see paragraph 0069, In the illustrative environment 1500, the network communicator 1520, which may be embodied as hardware, firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof as discussed above, is configured to facilitate inbound and outbound network communications (e.g., network traffic, network packets, network flows, etc.) to and from the network communicator 1520, respectively. To do so, the network communicator 1520 is configured to receive and process data packets from one system or computing device (e.g., the disaggregated resources, the compute sled 1204, the client device 1214) and to prepare and send 

Regarding claim 12, Bernat teaches wherein to determine latencies associated with subsystems of the disaggregated system comprises to determine a latency for the master controller to insert a rule into a content addressable memory maintained at the host compute device (Bernat, see paragraph 0078, In block 1616, the resource manager server 1202 determines requested node parameters based on the received managed node request (e.g., by parsing the node parameters included in the request from the compute sled 1204). For example, in some embodiments, the resource manager server 1202 determines compute requirements (e.g., a number of floating point operations per second, a number of instructions executed per second, etc.)).

Regarding claim 13, Bernat teaches wherein to determine latencies associated with subsystems of the disaggregated system comprises to determine a latency for the master controller to modify a rule that defines an operation to be performed at the host compute device responsive to receipt of a packet that satisfies predefined criteria (Bernat, see paragraph 0078, In block 1616, the resource manager server 1202 determines requested node parameters based on the received managed node request (e.g., by parsing the node parameters included in the request from the compute sled 1204). For example, in some embodiments, the resource manager server 1202 determines compute requirements (e.g., a number of floating point operations per second, a number of instructions executed per second, etc.)).

Regarding claim 14, Bernat teaches wherein to determine latencies associated with subsystems of the disaggregated system comprises to determine a multi-data owner latency (Bernat, see paragraph 0034, Sled spaces 603-1 to 603-5 feature respective multi-purpose connector modules (MPCMs) 616-1 to 616-5).

Regarding claim 15, Bernat teaches wherein to determine latencies associated with subsystems of the disaggregated system comprises to determine a latency for the at least one accelerator device to process a packet (Bernat, see paragraph 0049, In use, the resource manager server 1202 receives resource data (e.g., data indicative of reliability, availability, and resiliency of a disaggregated resource) from each of the disaggregated resources (e.g., the storage devices 1220, the memory devices 1230, and/or the other resources 1240, such as accelerator devices) that are communicatively coupled to the resource manager server 1202).

Regarding claim 16, Bernat teaches the at least one compute device comprises a host compute device, wherein to determine latencies associated with subsystems of the disaggregated system comprises to determine a latency to configure the host compute device (Bernat, see paragraph 0078, In block 1616, the resource manager server 1202 determines requested node parameters based on the received managed node request (e.g., by parsing the node parameters included in the request from the compute sled 1204). For example, in some embodiments, the resource manager server 1202 

Regarding claim 17, Bernat teaches comprising the subsystems to also include at least one data storage device, wherein to determine latencies associated with the at least one data storage device (Bernat, see paragraph 0078, In block 1616, the resource manager server 1202 determines requested node parameters based on the received managed node request (e.g., by parsing the node parameters included in the request from the compute sled 1204). in block 1618 and memory and storage requirements (e.g., input/output operations per second, memory bandwidth, memory latency, data storage capacity, etc.)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457